DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/09/2021 has been entered.

 Allowable Subject Matter
Claims 1-3, 6-12, 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “selecting at least one image from the first image set whose similarity of a respective plurality of second attributive features to the plurality of first attributive features of the query image is greater than a preset threshold, wherein the similarity corresponds to an attribute integration similarity of the respective plurality of second attributive features to the plurality of first attributive features, wherein the attribute integration similarity is a sum of attributive feature similarities determined by comparing a first attributive feature with a corresponding second attributive feature using a significance level or a confidence level, wherein the significance level indicates a weight of a respective specific attribute area associated with a respective attributive feature, wherein the confidence level indicates reliability of the respective specific attribute area, wherein the attribute integration similarity is a function of significance levels or confidence levels of the first attributive features of the query image, further significance levels or confidence levels of the second attributive features of images in the first image set, and distances between feature description information of the first attributive features and the second attributive features, and wherein the significance levels or confidence levels of the first attributive features are a different set than the significance levels or confidence levels of the second attributive features; setting the at least one selected image as a second image set; and obtaining a query result based on the second image set” as recited in independent claims 1, 10 and 19.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 10 and 19 are allowed. 

Dependent claims 2-3, 6-9, 11-12, 15-18, 20-24 are allowed at least by virtue of their dependency from claims 1, 10 and 19, respectively.
	
	



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 15, 2022